DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first via hole and second via hole”, as well as “third via hole”, must be shown or the features canceled from the claim 3 – 6, 24, 26-28.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6, 24, and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Drawings as filed do not show “the first via hole, the second via hole and the third via hole”.
Claims 3-6, 24, and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Drawings as filed do not show “the first via hole, the second via hole and the third via hole”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 13, 14, 21, 22, 25, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al., US 2013/0207101 (corresponding to US 9,112,037).
In re Claim 1, Yamazaki discloses a thin film transistor 250 (Figs. 10), wherein the thin film transistor is disposed on a substrate 201, comprises: an active layer 204, a source-drain conductive layer (206, 207), and a gate conductive layer 208; the gate conductive layer 208 comprises a gate electrode 208, the gate conductive layer 208 is disposed on one side of the active layer 204 away from the substrate 201 and is insulated from the active layer 204, the source-drain conductive layer (205, 207) comprises a first electrode 205 and a second electrode 207, the first electrode 205 and the second electrode 207 are one of a source electrode and a drain electrode, respectively, and the first electrode 205 and the second electrode 207 are electrically connected to the active layer 204, respectively;  wherein an orthogonal projection of the first electrode 205 on the substrate 201 (Fig.10A1) is surrounded by an orthogonal projection of the gate electrode 208 on the substrate 201, the orthogonal projection of the gate electrode 208 on the substrate 201 is surrounded by an orthogonal projection of the second electrode 207 on the 
In re Claim 21, Yamazaki discloses the thin film transistor according to claim 1, wherein the source-drain conductive layer (205, 206) is disposed on one side of the active layer 204 away from the substrate 201 (Fig. 10B1).
In re Claim 22, Yamazaki discloses the thin film transistor according to claim 1, wherein the orthogonal projections of the first electrode 205, the gate electrode 208, and the second electrode 206 on the substrate 201 present a first pattern, a first annular shape, and a second annular shape (Fig. 10A1) which are sequentially nested from inside to outside and separately disposed, the orthogonal projection of the active layer 204 on the base substrate 201 presents either a circular shape or an annular shape, and the first pattern is either a circular shape or an annular shape.
In re Claim 7, Yamazaki discloses the thin film transistor according to claim 22, wherein a circle center of the first pattern, a circle center of the first annular shape, and a circle center of the second annular shape are coincided (Fig. 10A1).
In re Claim 13, Yamazaki discloses a display device (Figs. 48-50; [0752 -0768]), comprising a substrate 201 (Figs. 10) and a thin film transistor 250 disposed on the substrate 201, wherein the thin film transistor 250 comprises: an active layer 204, a source-drain conductive layer (205, 206), and a gate conductive layer 208; the gate conductive layer 208 comprises a gate electrode 208, the gate conductive layer 208 is disposed on one (upper) side of the active layer 204 away from the substrate 201 and is insulated from the active layer 204, the source-drain 
In re Claim 25, Yamazaki discloses the display device according to claim 13, wherein the source-drain conductive layer (205, 206) is disposed on one side of the active layer 204 away from the substrate 201 (Fig. 10B1).
In re Claim 29, Yamazaki discloses the display device according to claim 13, wherein the orthogonal projections of the first electrode 205, the gate electrode 208, and the second electrode 206 on the substrate 201 present a first pattern, a first annular shape, and a second annular shape which are sequentially nested from inside to outside and separately disposed, the orthogonal projection of the active layer 204 on the base substrate 201 presents either a circular shape or an annular shape, and the first pattern is either a circular shape or an annular shape (Fig. 10A1).
In re Claim 30, Yamazaki discloses the display device according to claim 29, wherein a circle center of the first pattern, a circle center of the first annular shape, and a circle center of the second annular shape are coincided (Fig. 10A1).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 1 above, and further in view of Takechi et al., US 2011/0097844 (corresponding to US 8,420,442).
In re Claim 2, Yamazaki discloses all limitations of claim 2, including a gate insulating layer 207 (Fig. 10B1); the gate insulating layer 207 is disposed on one side of the active layer 204 away from the substrate 201; and the gate conductive layer 208 is disposed on one side of the gate insulating layer 207 away from the substrate 201, except for that the active layer 204 is disposed on one side of the source-drain conductive layer (205, 206) away from the substrate 201. The difference between the Applicants’ claim 2 and Yamazaki’s reference id in the specified location of the active layer 204 in respect to the source-drain conductive layer (205, 206).
Takechi teaches a thin film transistor comprising: a gate insulating layer 12, wherein the active layer 14 is disposed on one side of the source-drain conductive layer 16 away from the substrate 10; the gate insulating layer 12 is disposed on one side of the active layer 14 away from 
To reject a claim based on this rationale set forth in MPEP 2143 (B), Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
 (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, examiner articulates the following:
(1) Yamazaki’s reference contains a thin film transistor which differed from the claimed device by the substitution of some components (the active layer 204 is disposed on one side of the source-drain conductive layer (205, 206) faced to the substrate 201) with the active layer 204 is disposed on one side of the source-drain conductive layer (205, 206) away from the substrate 201;
(2) Takechi’s device with the active layer 14 is disposed on one side of the source-drain conductive layer 16 away from the substrate 10 were known in the art;
(3) Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have substituted one known element (the active layer disposed on one side of the source-drain conductive layer faced to the substrate) for another (the active layer disposed on one side of the source-drain conductive layer away from the substrate), and the 
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.
Let’s also note that it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the active layer disposed on one side of the source-drain conductive layer away from the substrate since it is well-known and routine practice in semiconductor technology. (MPEP2144.I.).
Claim  23 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 13 above, and further in view of Takechi.
In re Claim 23, Yamazaki discloses all limitations of claim 23 including a gate insulating layer 207 (Fig. 10B1); the gate insulating layer 207 is disposed on one side of the active layer 204 away from the substrate 201; and the gate conductive layer 208 is disposed on one side of the gate insulating layer 207 away from the substrate 201, except for that the active layer 204 is disposed on one side of the source-drain conductive layer (205, 206) away from the substrate 201.
The difference between the Applicants’ claim 23 and Yamazaki’s reference id in the specified location of the active layer 204 in respect to the source-drain conductive layer (205, 206).
Takechi teaches a thin film transistor comprising: a gate insulating layer 12, wherein the active layer 14 is disposed on one side of the source-drain conductive layer 16 away from the substrate 10; the gate insulating layer 12 is disposed on one side of the active layer 14 away from the substrate 10; and the gate conductive layer 11 is disposed on one side of the gate insulating layer 12 away from the substrate 10 (Fig. 14; [0090-0111]).
To reject a claim based on this rationale set forth in MPEP 2143 (B), Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
 (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, examiner articulates the following:
(1) Yamazaki’s reference contains a thin film transistor which differed from the claimed device by the substitution of some components (the active layer 204 is disposed on one side of the source-drain conductive layer (205, 206) faced to the substrate 201) with the active layer 204 is disposed on one side of the source-drain conductive layer (205, 206) away from the substrate 201;
(2) Takechi’s device with the active layer 14 is disposed on one side of the source-drain conductive layer 16 away from the substrate 10 were known in the art;
(3) Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have substituted one known element (the active layer disposed on one side of the source-drain conductive layer faced to the substrate) for another (the active layer disposed on one side of the source-drain conductive layer away from the substrate), and the results of the substitution would have been predictable, because Takechi’s device successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.
Let’s also note that it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the active layer disposed on one side of the source-drain conductive layer away from the substrate since it is well-known and routine practice in semiconductor technology. (MPEP2144.I.).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893